UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (AMENDMENT NO. 1) Check the appropriate box: [X] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [ ] Definitive Information Statement CHARTER COMMUNICATIONS, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which the transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CHARTER COMMUNICATIONS, INC. 12405 POWERSCOURT DRIVE ST. LOUIS, MISSOURI63131 Dear Stockholders: On July 24, 2007, our board of directors adopted a resolution approving the increase of our authorized shares of Class A common stock (the "Class A Common Stock") from one billion seven hundred fifty million (1,750,000,000) shares, par value $.001 per share, to ten billion, five hundred million (10,500,000,000) shares, par value $.001 per share, and an increase in our authorized shares of Class B common stock (the "Class B Common Stock") from seven hundred fifty million (750,000,000) shares, par value $.001 per share, to four billion, five hundred million (4,500,000,000) shares, par value $.001 per share.Eight billion, seven hundred and fifty million (8,750,000,000) shares of Class A Common Stock and three billion, seven hundred and fifty million (3,750,000,000) shares of Class B Common Stock are authorized for issuance solely upon the exercise or exchange of rights pursuant to the rights agreement, dated August 14, 2007, by and between Charter Communications, Inc (the "Company") and Mellon Investor Services LLC, as rights agent and the letter agreement, dated August 14, 2007, by and between Charter Communications, Inc., as manager and member of Charter Communications Holding Company, LLC, Charter Investment, Inc. and Vulcan Cable III Inc. (collectively, the "Rights Agreement"), including, for the avoidance of doubt, any shares of (i) Class A Common Stock issued in respect of the exchange of Class B Common Stock or exchangeable common membership units ("Exchangeable Units") of Charter Communications Holding Company, LLC ("Holdco") issued to the Class B Stockholder (as defined below) or its affiliates pursuant to the Rights Agreement and (ii) Class B Common Stock issued to the Class B Stockholder or its affiliates pursuant to the Rights Agreement. The resolution of the board of directors also recommended that the Company's stockholders approve the increase in the authorized shares of Class A Common Stock and Class B Common Stock. The affirmative vote of the majority of our outstanding shares of Class A Common Stock and Class B Common Stock, voting together as a single class, is required to approve such an increase in the authorized shares.Subsequently, the Company obtained the written consent of Mr. Paul G. Allen (the "Class B Stockholder"), a stockholder holding in the aggregate the requisite majority of the voting power, to the increase in the authorized shares of Class A Common Stock and Class B Common Stock.
